Memorandum.
Judgment of conviction affirmed. On this prosecution of defendant for violating article III, section 3.4 (subd [d], par IV) of the Nassau County Fire Prevention Ordinance (spill containment protection), defendant’s guilt has been proved beyond a reasonable doubt. Moreover, it is our opinion that the County of Nassau is authorized to regulate the tidewaters bordering on and lying within its boundaries (see Navigation Law, § 2, subd 4; People v Wechsler, 79 Misc 2d 103), and defendant has failed to establish that the ordinance in question is unreasonable (Goldblatt v Hempstead, 369 US 590).
*256Concur: Glickman, P. J., Pittoni and Gagliardi, JJ.